Case 1:13-md-02481-KBF Document 1139 Filed 09/12/19 Page 1 of 1




      TELEPHONE: 1-212-558-4000
                                                                125 Broad Street
       FACSIMILE: 1-212-558-3588
          WWW.SULLCROM.COM                                New York, New York 10004-2498
                                                                             ______________________


                                                              LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                               BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                     BEIJING • HONG KONG • TOKYO

                                                                         MELBOURNE • SYDNEY




                                                              September 12, 2019

Via ECF

Hon. Colleen McMahon
Chief United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Room 2550
New York, New York 10007

                 Re:        In re Aluminum Warehousing Litigation, No. 13-md-2481
                            (S.D.N.Y.)

Dear Chief Judge McMahon:

                 I write in response to Linda P. Nussbaum’s letter dated September 11,
2019 requesting that the above-referenced multidistrict litigation proceeding be
reassigned to the Honorable Denise L. Cote. Before Ms. Nussbaum submitted her letter
to this Court, the Judicial Panel on Multidistrict Litigation (“JPML”) reassigned this
litigation to the Honorable Paul A. Engelmayer. I attach hereto a copy of the JPML’s
Order Reassigning Litigation dated September 11, 2019. Because the JPML already has
reassigned MDL No. 2481, Ms. Nussbaum’s request is moot.

                                                              Respectfully submitted,

                                                              /s/ Richard C. Pepperman II

                                                              Richard C. Pepperman II

cc:    Counsel of Record for All Parties (via ECF)

(Attachment)
